DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 09/16/2021 has been received and considered. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan and Xiong, (Phan hereinafter) U.S. Pre–Grant publication 20160148171 (see IDS dated 11/26/2019) taken in view of Mahesh Kumar Asati, (Asati hereinafter), U.S. Pre–Grant publication 20160281607 (see IDS dated 11/26/2019).
As to claim 1, Phan discloses a model predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models maintenance system for building equipment (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost"), the system comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0009] A computer program product… includes a storage medium readable by a processing circuit and storing instructions run by the processing circuit for running… methods") comprising: obtaining an objective function that defines a cost (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM") of (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t") for a plurality of time steps within a time period (see "time steps" as "t1,t1+t2, ... ,", "[0038]… preventive maintenance (PM)… actions are performed at times t1,t1+t2, ... ,") of a life cycle horizon (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t"); performing a first computation of the objective function under a first scenario in which maintenance is performed on the building equipment during the time period, a result of the first computation indicating a first cost of operating and performing maintenance on the building equipment over the time period (see "[0095] As shown in FIGS. 12A-12B, an example of a total expected cost between the optimized maintenance schedules"); performing a second computation of the objective function under a second scenario in which maintenance is not performed on the building equipment during the time period (see "maintenance is not performed" as "NO WORK" in Fig. 12A)…
Phan discloses performing a second computation of the objective function under a second scenario in which maintenance is not performed on the building equipment during the time period. However, Phan fails to disclose 
Asati discloses (see "[0286]… After a series of simulation runs, the operational profile for the said power generating asset that yields the maximum NPV to the customer… selected and provided as a guidance to the plant operator or the management for deciding on a maintenance or operational schedule…optimizing schedules (operational and maintenance"; "[0274]… Through performance prognostics from the current status of a given unit or component, the monitoring system enables the trade-off analytics to facilitate critical decision-making regarding hardware upgrades, maintenance scope, and resource allocation") (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include … a result of the second computation indicating a second cost of operating the building equipment over the time period (see "second cost" as objective function's cost function whereby an economic net present value is calculated for a second future scenario, "[0299]… optimizer… examine a multitude of possibilities for determining an enhanced or optimized solution given all of the available input data. For example, the objective function may include a cost function whereby an economic net present value is calculated given the number of different factors and criteria defined within several scenarios related to a future period of operation for the power plant… Each such scenario may include a set of operational, performance, behavioral, equipment upgrades, degradation rates, market characteristics, and environmental assumptions, as well as other defined criteria"; "[0172]… operating mode may defined as being one in which the maintenance operation is not performed, meaning that the simulation of the multiple cases for this operating mode would not include the expected performance boost. The results from the simulations may then be analyzed so that the economic effects are better understood"); and controlling the building equipment (see "building" as "plant", "[0063]… control systems or controllers… manage or control the operation of… components... plant controller... control the operation of each of the power plants") and causing performance of maintenance on the building equipment (see "[0265]… an alarm may be triggered to recommend corrective actions to the site such that the optimal maintenance can be taken to restore the recoverable performance degradation at the component level") during the time period (see "[0289] The plant operations optimization 1100 selects the optimal set of maintenance activities… for the available assets") in accordance with operating decisions and maintenance decisions defined by the first scenario in response to a determination that the first cost is less than or equal to the second cost … 
Phan and Asati are analogous art because they are related to maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Asati with Phan, because Asati discloses "[0094]… an optimizer… interacts with the neural network 71 to search for optimal setpoints… The optimizer 64 may have perturbation algorithms that assist in varying the operational setpoints of the models… different than the current operational setpoint… By simulating the operation of the power plant at different setpoints, the optimizer 64 searches for operational setpoints that would cause the plant to operate more economically or improve performance by some other criteria", and as a result, Asati discloses the following improvements over his prior art: "[0139]… modeling… to evaluate the benefit of performing… maintenance at a given time… model… current capabilities based on current performance parameters. Then, an operator specified scenario can be generated that models the operating characteristics… if maintenance is performed (e.g., improving the performance parameter values to show an expected performance boost). For example… performance parameters reflect machine degradation… a cost-benefit analysis… to compare the benefit gained by performing the maintenance against 
As to claim 3, Phan discloses wherein the objective function further defines a cost of replacing the building equipment as a function of replacement decisions for the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive for the plurality of time steps within the time period (see "time steps" as "t1,t1+t2, ... ,", "[0038]… preventive maintenance (PM)… actions are performed at times t1,t1+t2, ... ,"). 
As to claim 4, Asati discloses in response to a determination that the first cost is greater than the second cost, shifting the time period forward in time and repeating the first computation and the second computation until the first cost is less than or equal to the second cost (see "[0102] The optimizer 64 may be used to minimize a "cost function" subject to a set of constraints… plant model 75 may be dynamic so that effects of changes are taken into account over a future time horizon. Therefore, the cost function includes terms over a future horizon. Because the model is used to predict over a time horizon, this approach is referred to as model predictive control… [0103]… At the next optimization cycle, the plant model 75 may be updated based upon the current conditions. The cost function and constraints also may be updated if they have changed. The optimizer 64 then maybe used to recompute the set of values for the manipulated variables over the time horizon… optimizer 64 may repeat this process for each optimization cycle"). 
As to claim 5, Asati discloses repeating the shifting, the first computation, and the second computation (see "[0103]… At the next optimization cycle, the plant model 75 may be until an end of the time period is equal to or exceeds an end of the life cycle horizon (see '[0113]… A "prediction horizon" is a predefined period of time over which optimization is to be performed') such that a maintenance schedule is generated for an entirety of the life cycle horizon (see "building" as "plant", "[0286]… predictive dispatch models… to arrive at a maintenance schedule"). 
As to claim 6, Phan discloses wherein the objective function (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM") defines an interest rate, the interest rate indicating a value of money at a future time step (see "future time step" as one of "time intervals" post current time interval, "[0051]… operational and economical constraints for the entire asset system such as labor and budget availability for each period…. The continuous time horizon t is discretized into a finite evenly spaced time intervals I… [0065] [r] interest rate for net present value (NPV)… [0076] 5. Total budget m1 + m2/(1+r) + m3/(1+r)2+ ... + mf/(1+r)t-1 ≤ m"), wherein the first computation and the second computation are performed subject to the interest rate (see first and second computation as solving equation 5 – the objective function, "[0079]… computing independently the optimal preventive maintenance time intervals for each asset based on its failure rate function by inputting the failure rate function ho(t) to a programmed processor unit and solving equations 5)-8)"). 
As to claim 7, Asati discloses determining a set of operating states for the building equipment over the time period by performing at least one of (see "[0245]… historical data may include log data for performance of systems"); wherein the first computation and the second computation are performed based on the set of operating states to determine operational costs under the first scenario and second scenario (see "[0073] The plant controller… use results from the simulations so to determine optimized operating modes… described by parameter sets that include… operating parameters and/or setpoints… variations in the setpoints may be generated by perturbations… based in part on historical operation… the optimized operating mode may be determined by the optimizer 64 based on one or more defined cost functions").
As to claim 8, Phan discloses a method (see "[0009] A computer program product… for running… methods") for performing model predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") maintenance of building equipment (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost"), the method comprising: obtaining an objective function that defines a cost (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM") of (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t") for a plurality of time steps within a time period (see "time steps" as "t1,t1+t2, ... ,", "[0038]… preventive maintenance (PM)… actions are performed at times t1,t1+t2, ... ,") of a life cycle horizon (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t"); performing a first computation of the objective function under a first scenario in which maintenance is performed on the building equipment during the time period, a result of the first computation indicating a first cost of operating and performing maintenance on the building equipment over the time period (see "[0095] As shown in FIGS. 12A-12B, an example of a total expected cost between the optimized maintenance schedules"); performing a second computation of the objective function under a second scenario in which maintenance is not performed on the building equipment during the time period (see "maintenance is not performed" as "NO WORK" in Fig. 12A)…
Phan discloses performing a second computation of the objective function under a second scenario in which maintenance is not performed on the building equipment during the time period. However, Phan fails to disclose 
Asati discloses (see "[0286]… After a series of simulation runs, the operational profile for the said power generating asset that yields the maximum NPV to the customer… selected and provided as a guidance to the plant operator or the management for deciding on a maintenance or operational schedule…optimizing schedules (operational and maintenance"; "[0274]… Through performance prognostics from the current status of a given unit or component, the monitoring system enables the trade-off analytics to facilitate critical decision-making regarding hardware upgrades, maintenance scope, and (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include providing an enhanced or augmented operating parameter of the power plant... by minimizing a LCC-based objective function"; "[0119]… life cycle cost (LCC) of the power plant… include... total... maintenance... and… a result of the second computation indicating a second cost of operating the building equipment over the time period (see "second cost" as objective function's cost function whereby an economic net present value is calculated for a second future scenario, "[0299]… optimizer… examine a multitude of possibilities for determining an enhanced or optimized solution given all of the available input data. For example, the objective function may include a cost function whereby an economic net present value is calculated given the number of different factors and criteria defined within several scenarios related to a future period of operation for the power plant… Each such scenario may include a set of operational, performance, behavioral, equipment upgrades, degradation rates, market characteristics, and environmental assumptions, as well as other defined criteria"; "[0172]… operating mode may defined as being one in which the maintenance operation is not performed, meaning that the simulation of the multiple cases for this operating mode would not include the expected performance boost. The results from the simulations may then be analyzed so that the economic effects are better understood"); and controlling the building equipment (see "building" as "plant", "[0063]… control systems or controllers… manage or control the operation of… components... plant controller... control the operation of each of the power plants") and performing maintenance on the building equipment (see "[0265]… an alarm may be triggered to recommend corrective actions to the site such that the optimal maintenance can be taken to restore the recoverable performance degradation at the during the time period (see "[0289] The plant operations optimization 1100 selects the optimal set of maintenance activities… for the available assets") in accordance with operating decisions and maintenance decisions defined by the first scenario in response to a determination that the first cost is less than or equal to the second cost (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like performance, start cost, O&M cost, etc) coupled with customer specific inputs (like financials, etc.) to arrive at a maintenance schedule that minimizes the downtime cost of the plant… models... used to maximize the customer revenue for optimizing the operational schedules"; "building" as "plant", "[0168]… optimize the operation of power plants 501 according to performance objectives… performance objectives include and define a cost function that provides the criteria for the economic optimization… simulated operation… includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost")… 
As to claim 15, Phan discloses… for performing model predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") maintenance of building equipment (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost")… one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining an objective function that defines a cost (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM") of (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t") for a plurality of time steps within a time period (see "time steps" as "t1,t1+t2, ... ,", "[0038]… preventive maintenance (PM)… actions are performed at times t1,t1+t2, ... ,") of a life cycle horizon (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t"); performing a first computation of the objective function under a first scenario in which maintenance is performed on the building equipment during the time period, a result of the first computation indicating a first cost of operating and performing maintenance on the building equipment over the time period (see "[0095] As shown in FIGS. 12A-12B, an example of a total expected cost between the optimized maintenance schedules"); performing a second computation of the objective function under a second scenario in which maintenance is not performed on the building equipment during the time period (see "maintenance is not performed" as "NO WORK" in Fig. 12A)…
Phan discloses performing a second computation of the objective function under a second scenario in which maintenance is not performed on the building equipment during the time period. However, Phan fails to disclose a controller 
Asati discloses a controller (see "building" as "plant", "[0063]… control systems or controllers… manage or control the operation of… components... plant controller... control the operation of each of the power plants") (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like performance, start cost, O&M cost, etc) coupled with customer specific inputs (like financials, etc.) to arrive at a maintenance schedule that minimizes the downtime cost of the plant")…operating decisions (see "[0286]… After a series of simulation runs, the operational profile for the said power generating asset that yields the maximum NPV to the customer… selected and provided as a guidance to the plant operator or the management for deciding on a maintenance or operational schedule…optimizing schedules (operational and maintenance"; "[0274]… Through performance prognostics from the current status of a given unit or component, the monitoring system enables the trade-off analytics to facilitate critical decision-making regarding hardware upgrades, maintenance scope, and resource allocation") (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include … a result of the second computation indicating a second cost of operating the building equipment over the time period (see "second cost" as objective function's cost function whereby an economic net present value is calculated for a second future scenario, "[0299]… optimizer… examine a multitude of possibilities for determining an enhanced or optimized solution given all of the available input data. For example, the objective function may include a cost function whereby an economic net present value is calculated given the number of different factors and criteria defined within several scenarios related to a future period of operation for the power plant… Each such scenario may include a set of operational, performance, behavioral, equipment upgrades, degradation rates, market characteristics, and environmental assumptions, as well as other defined criteria"; "[0172]… operating mode may defined as being one in which the maintenance operation is not performed, meaning that the simulation of the multiple cases for this operating mode would not include the expected performance boost. The results from the simulations may then be analyzed so that the economic effects are better understood"); and controlling the building equipment (see "building" as "plant", "[0063]… control systems or controllers… manage or control the operation of… components... plant controller... control the operation of each of the power plants") and causing performance of maintenance on the building equipment (see "[0265]… an alarm may be triggered to recommend corrective actions to the site such that the optimal maintenance can be taken to restore the recoverable performance degradation at the component level") during the time period (see "[0289] The plant operations optimization 1100 selects the optimal set of maintenance activities… for the available assets") in accordance with operating decisions and maintenance decisions defined by the first scenario in response to a determination that the first cost is less than or equal to the second cost … 
Regarding claims 10-14 and 17-20 their features correspond to features of claims 3-7. Therefore, claims 10-14 and 17-20 are rejected for the same reasons given above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Asati as applied to claims 1, 8, and 15 above, and further in view of Discenzo, (Discenzo hereinafter) U.S. Patent No. 8126574 (see IDS dated 11/26/2019).
As to claims 2, 9, and 16, while Phan and Asati disclose wherein the first computation and the second computation are performed, Phan and Asati fail to disclose using a model that defines evolution of building equipment degradation over time and an effect of the building equipment degradation on performance of the building equipment.
Discenzo discloses using a model that defines evolution of building equipment degradation over time and an effect of the building equipment degradation on performance of the building equipment (see "effect of the building equipment degradation on performance" as "information relating to the… machinery… operation", "The second element in the extended control model is information relating to the health of the process machinery and its 
Phan, Asati, and Discenzo are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Discenzo with Phan and Asati, because Discenzo points out that “Prognostics with control provides the foundation for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance” (see col. 22, line 66 – col. 23, line 2), and as a result, Discenzo reports that "the subject invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) so as to converge on specifications, layout, and design of the industrial automation system so that a mapping to the high-level business objectives is more closely met as compared to conventional schemes where such layout and design is performed in more or less an ad hoc, manual and arbitrary manner. Integrating information regarding opportunities for real-time prognostics and optimizing control can influence the initial design and configuration of the system to provide additional degrees of freedom and enhance the capability for subsequent prognostics and optimizing and compensating control" (see col. 5, lines 44-61).

Response to Arguments
Regarding the Specification objections, Applicant's arguments have been considered and the objections are withdrawn.
Regarding the rejections under 101, the amendment corrected all deficiencies and the rejections are withdrawn.
controlling the building equipment and causing ance of maintenance" and "ing maintenance". Independent claims are rejected over Phan taken in view of Asati instead of Phan taken in view of Higgins. Asati discloses the newly amended limitations.
Applicant argues, (see page 10, 1st paragraph to page 12, next to last paragraph):
‘… page 6 of the Office Action cites disclosure from Phan of "The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs" where "PM" refers to preventative maintenance… the cited objective function does not define "a cost of operating the building equipment and performing maintenance on the building equipment" as required by Claim 1…’

The application description reads:
"[0118]… the total cost associated with purchasing, maintaining, and operating connected equipment…
[0261]… the total cost incurred by a building owner who bears the cost of operating, performing maintenance, and replacing the equipment".

Examiner's response: Applicant's argument is not persuasive, because "total cost" includes operating cost. In any case, Examiner has elaborated supra an express disclosure of the limitation in question.
Applicant further argues, (see page 12, last paragraph to page 14, 1st paragraph):
‘… Pages 7-8 of the Office Action cite Higgins as disclosing an "initial maintenance package" and an "updated maintenance package," which the Office Action appears to analogize to the "first scenario" and the "second scenario" in Claim 1. However, neither the "initial maintenance package" nor the "updated maintenance package" in Higgins correspond to "a second scenario in which maintenance is not performed" as claimed…’

Examiner's response: Applicant's argument is not persuasive, because Examiner mapped the argued claim limitations to Phan‘s disclosures as (see "maintenance is not performed" as "NO WORK" in Fig. 12A) and not to Higgins, as argued. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steven et al., U.S. Pre–Grant publication 20130204443 (see IDS dated 11/26/2019), discloses "[0408]… total cost of operating and maintaining the battery over the scheduling time horizon").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		10/4/21Primary Examiner, Art Unit 2146